UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33033 PORTER BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1142247 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky (Address of principal executive offices) (Zip Code) (502) 499-4800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date. 12,007,127 shares of Common Stock, no par value, were outstanding at October 27, 2012. INDEX Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 35 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 53 ITEM 4. CONTROLS AND PROCEDURES 53 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 55 ITEM 1A. RISK FACTORS 55 ITEM 2. UNREGISTERED SALES ON EQUITY SECURITIES AND USE OF PROCEEDS 55 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 55 ITEM 4. MINE SAFETY DISCLOSURES 55 ITEM 5. OTHER INFORMATION 55 ITEM 6. EXHIBITS 55 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated financial statements of Porter Bancorp Inc. and subsidiary, PBI Bank, Inc. are submitted: Unaudited Consolidated Balance Sheets for September 30, 2012 and December 31, 2011 Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 Unaudited Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2012 and 2011 Unaudited Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2012 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 Notes to Unaudited Consolidated Financial Statements 1 PORTER BANCORP, INC. Unaudited Consolidated Balance Sheets (dollars in thousands except share data) September 30, December 31, Assets Cash and due from financial institutions $ $ Federal funds sold Cash and cash equivalents Securities available for sale Mortgage loans held for sale Loans, net of allowance of $54,019 and $52,579, respectively Premises and equipment Other real estate owned Federal Home Loan Bank stock Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Non-interest bearing $ $ Interest bearing Total deposits Repurchase agreements Federal Home Loan Bank advances Accrued interest payable and other liabilities Subordinated capital note Junior subordinated debentures Total liabilities Stockholders’ equity Preferred stock, no par, 1,000,000 shares authorized, Series A – 35,000 issued and outstanding; Liquidation preference of $35 million at September 30, 2012 Series C – 317,042 issued and outstanding; Liquidation preference of $3.6 million at September 30, 2012 Common stock, no par, 86,000,000 shares authorized, 12,007,127 and 11,824,472 shares issued and outstanding, respectively Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 2 PORTER BANCORP, INC. Unaudited Consolidated Statements of Operations (dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Interest income Loans, including fees $ Taxable securities Tax exempt securities Fed funds sold and other Interest expense Deposits Federal Home Loan Bank advances 50 Subordinated capital note 66 69 Junior subordinated debentures Federal funds purchased and other 2 6 Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) ) Non-interest income Service charges on deposit accounts Income from fiduciary activities Bank card interchange fees Other real estate owned rental income 93 Secondary market brokerage fees 27 32 75 Net gain on sales of loans originated for sale Net gain on sales of securities — — Other Non-interest expense Salaries and employee benefits Occupancy and equipment Goodwill impairment — — — Other real estate owned expense FDIC Insurance Loan collection expense Professional fees State franchise tax Communications Postage and delivery Advertising 44 93 Other Loss before income taxes ) Income tax benefit ) Net loss ) Less: Dividends on preferred stock Accretion on Series A preferred stock 44 45 Earnings (losses) allocated to participating securities ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Basic earnings (loss) per common share $ ) $ ) $ ) $ ) Diluted earnings (loss) per common share $ ) $ ) $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 3 PORTER BANCORP, INC. Unaudited Consolidated Statements of Comprehensive Loss (in thousands) Three Months Ended September 30, Nine Month Ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Unrealized gain (loss) on securities: Unrealized gain (loss) arising in period (net of tax of $821, $676, $970, and $1,681, respectively) Reclassification of amount realized through sales (net of tax of $0, $0, $1,235 and $388, respectively) — — ) ) Net unrealized gain (loss) on securities ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 4 PORTER BANCORP, INC. Unaudited Consolidated Statement of Changes in Stockholders’ Equity For Nine Months Ended September 30, 2012 (dollars in thousands, except share and per share data) Accumulated Shares Amount Additional Other Series A Series C Series A Series C Paid-In Retained Comprehensive Common Preferred Preferred Common Preferred Preferred Capital Deficit Income Total Balances, January 1, 2012 $ ) $ $ Issuance of unvested stock – Forfeited unvested stock ) – Stock-based compensation expense – Net loss – ) – ) Net change in accumulated other comprehensive income, net of taxes – ) ) Dividends 5% on Series A preferred stock – ) – ) Accretion of Series A preferred stock discount – ) – – Balances, September 30, 2012 $ ) $ $ See accompanying notes to unaudited consolidated financial statements. 5 PORTER BANCORP, INC. Unaudited Consolidated Statements of Cash Flows For Nine Months Ended September 30, 2012 and 2011 (dollars in thousands) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities Depreciation and amortization Provision for loan losses Net amortization on securities Goodwill impairment charge — Stock-based compensation expense Deferred income taxes (benefit) — ) Net gain on loans originated for sale ) ) Loans originated for sale ) ) Proceeds from sales of loans originated for sale Net gain on sales of investment securities ) ) Net loss on sales of other real estate owned Net write-down of other real estate owned Earnings on bank owned life insurance ) ) Net change in accrued interest receivable and other assets ) Net change in accrued interest payable and other liabilities 27 Net cash from operating activities Cash flows from investing activities Purchases of available-for-sale securities ) ) Sales of available-for-sale securities Maturities and prepayments of available-for-sale securities Proceeds from sale of other real estate owned Improvements to other real estate owned (1 ) ) Loan originations and payments, net Purchases of premises and equipment, net ) ) Net cash from investing activities Cash flows from financing activities Net change in deposits ) ) Net change in repurchase agreements ) Repayment of Federal Home Loan Bank advances ) ) Advances from Federal Home Loan Bank — Repayment of subordinated capital note ) ) Cash dividends paid on preferred stock — ) Cash dividends paid on common stock — ) Net cash from financing activities ) ) Net change in cash and cash equivalents ) ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid (refunded) ) Supplemental non-cash disclosure: Transfer from loans to other real estate $ $ Financed sales of other real estate owned See accompanying notes to unaudited consolidated financial statements. 6 PORTER BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Note 1 – Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation – The consolidated financial statements include Porter Bancorp, Inc. (Company or PBI) and its subsidiary, PBI Bank (Bank).The Company owns a 100% interest in the Bank. All significant inter-company transactions and accounts have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the entire year.A description of other significant accounting policies is presented in the notes to the Consolidated Financial Statements for the year ended December 31, 2011 included in the Company’s Annual Report on Form 10-K. Use of Estimates – To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and future results could differ.The allowance for loan losses, fair values of financial instruments, stock compensation, deferred tax assets, other intangibles, and fair values of other real estate owned are particularly subject to change. Reclassifications – Some items in the prior year financial statements were reclassified to conform to the current presentation. The reclassifications did not impact net income or stockholders’ equity. New Accounting Standards – In July 2012, the FASB issued ASU No. 2012-02, “Testing Indefinite-Lived Intangible Assets for Impairment.” The provisions of ASU No. 2012-02 provide the option to first assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite-lived intangible asset is impaired. If, after assessing the totality of events and circumstances, it is concluded that it is not more likely than not that the indefinite-lived intangible asset is impaired, then no further action is required. However, if the conclusion is otherwise, then it is required to determine the fair value of the indefinite-lived intangible asset and perform the quantitative impairment test by comparing the fair value with the carrying amount in accordance with Subtopic 350-30. The provisions of this new guidance are effective for fiscal years beginning after September 15, 2012. The adoption of ASU No. 2012-02 is not expected to have a material impact on the Company’s statements of operations and condition. Note 2 – Recent Developments and Future Plans During the first nine months of 2012, we reported net loss to common shareholders of $26.4 million.This loss was primarily attributable to $33.3 million of provision for loan losses expense due to continued decline in credit trends in our portfolio that resulted in net charge-offs of $31.8 million, OREO expense of $7.7 million resulting from fair value write-downs driven by new appraisals and reduced marketing prices, net loss on sales, and ongoing operating expense. We also hadlower net interest margin due to lower average loans outstanding, loans repricing at lower rates, and the level of non-performing loans in our portfolio. Net loss to common shareholders of $26.4 million, for the first nine months of 2012, compares with net loss to common shareholders of $50.8 million for the first nine months of 2011. During the year ended December 31, 2011, we recorded a net loss to common shareholders of $105.2 million.This loss was attributable to a $23.8 million goodwill impairment charge, the establishment of a $31.7 million valuation allowance on our deferred tax assets, OREO expense of $47.5 million related to valuation adjustments for our change in strategy related to certain properties, fair value write-downs related to new appraisals received for properties in the portfolio during 2011, net loss on the sale of OREO properties, and increase in carrying costs associated with carrying these higher levels of assets. We also recorded a provision for loan losses expense of $62.6 million due to the continued decline in credit trends within our portfolio. 7 In June 2011, the Bank agreed to a Consent Order with the FDIC and KDFI in which the Bank agreed, among other things, to improve asset quality, reduce loan concentrations, and maintain a minimum Tier 1 leverage ratio of 9% and a minimum total risk based capital ratio of 12%.The Consent Order was included in our Current Report on 8-K filed on June 30, 2011. In October 2012, the Bank entered into a new Consent Order with the FDIC and KDFI again agreeing to maintain a minimum Tier 1 leverage ratio of 9% and a minimum total risk based capital ratio of 12%. The Bank also agreed that if it should be unable to reach the required capital levels, and if directed in writing by the FDIC, then the Bank would within 30 days develop, adopt and implement a written plan to sell or merge itself into another federally insured financial institution or otherwise immediately obtain a sufficient capital investment into the Bank to fully meet the capital requirements. We expect to continue to work with our regulators toward capital ratio compliance as outlined in the written capital plan previously submitted by the Bank. The new Consent Order also requires the Bank to continue to adhere to the plans implemented in response to the June 2011 Consent Order, and includes the substantive provisions of the June 2011 Consent Order. The new Consent Order was included in our Current Report on 8-K filed on September 19, 2012. As of September 30, 2012, the capital ratios required by the Consent Order were not met. In order to meet these capital requirements, the Board of Directors and management are continuing to evaluate strategies to achieve the following objectives: · Continuing to operate the Company and Bank in a safe and sound manner.This strategy will require us to continue to reduce the size of our balance sheet, reduce our lending concentrations, consider selling loans, and reduce other noninterest expense through the disposition of OREO. · Continuing with succession planning and adding resources to the management team. In March 2012, the Board of Directors formed a search committee comprised of its five independent directors to identify and hire a President and CEO for PBI Bank.John T. Taylor was named to these positions and appointed to the board of directors in July 2012.Additionally, John R. Davis was appointed Chief Credit Officer of PBI Bank, with responsibility for establishing and executing the credit quality policies and overseeing credit administration for the organization. · Evaluating our internal processes and procedures, distribution of labor, and work-flow to ensure we have adequately and appropriately deployed resources in an efficient manner in the current environment.To this end, we believe the opportunity exists for the centralization of key processes which will lead to improved execution and cost savings. · Raising capital by selling common stock through a public offering or private placement to existing and new investors.At our 2012 annual meeting of shareholders, our shareholders approved an increase in our common shares authorized for issuance from 19 million shares to 86 million shares.We continue to evaluate our opportunities to improve our capital structure and to increase common equity through the sale of additional common shares.The Board of Directors has engaged an investment banking firm to assist in this evaluation and to explore options for the redemption of our Series A preferred stock issued to the US Treasury in 2008 under the Capital Purchase Program. · Executing on our commitment to improve credit quality and reduce loan concentrations and balance sheet risk. o We have reduced the size of our loan portfolio significantly from $1.3 billion at December 31, 2010 to $1.1 billion at December 31, 2011, and $952 million at September 30, 2012.We have significantly improved our staffing in the commercial lending area which is now led by John R. Davis, who joined the team in August and now serves as Chief Credit Officer. o Our Consent Order calls for us to reduce our construction and development loans to not more than 75% of total risk-based capital. We were in compliance at September 30, 2012 with construction and development loans representing 75% of total risk-based capital.These loans totaled $69.3 million, or 75% of total risk-based capital, at September 30, 2012 and $101.5 million, or 85% of total risk-based capital, at December 31, 2011. 8 o Our Consent Order also requires us to reduce non-owner occupied commercial real estate loans, construction and development loans, and multi-family residential real estate loans as a group, to not more than 250% of total risk-based capital.While we have made significant improvements over the last year, we were not in compliance with this concentration limit at September 30, 2012.These loans totaled $339.9 million, or 368% of total risk-based capital, at September 30, 2012 and $414.6 million, or 349% of total risk-based capital, at December 31, 2011. o We are working to reduce these loans by curtailing new construction and development lending and new non-owner occupied commercial real estate lending.We are also receiving principal reductions from amortizing credits and pay-downs from our customers who sell properties built for resale.We have reduced the construction loan portfolio from $199.5 million at December 31, 2010 to $69.3 million at September 30, 2012.Our non-owner occupied commercial real estate loans declined from $293.3 million at December 31, 2010 to $214.5 million at September 30, 2012. · Executing on our commitment to sell other real estate owned and reinvest in quality income producing assets. o The remediation process for loans secured by real estate has led the Bank to acquire significant levels of OREO in 2010 and 2011.This trend has continued into 2012.The Bank acquired $90.8 million and $41.9 million during 2010 and 2011, respectively.For the first nine months of 2012, we acquired $31.5 million of OREO. o We have incurred significant losses in disposing of this real estate.We incurred losses totaling $13.9 million and $42.8 million in 2010 and 2011, respectively, from sales and fair value write-downs attributable to declining valuations as evidenced by new appraisals and from changes in our sales strategies.During the nine month period ended September 30, 2012, we incurred OREO losses totaling $6.6 million, which consisted of $1.5 million in loss on sale and $5.1 million from declining values as evidenced by new appraisals and reduced marketing prices in connection with our sales strategies. o To ensure that we maximize the value we receive upon the sale of OREO, we continue to evaluate sales opportunities and channels.We are targeting multiple sales opportunities and channels through internal marketing and the use of brokers, auctions, technology sales platforms, and bulk sale strategies.Proceeds from the sale or OREO totaled $17.6 million during the nine months ended September 30, 2012 and $25.0 and $26.0 million during fiscal 2010 and 2011, respectively. o At December 31, 2011 the OREO portfolio consisted of 75% construction, development, and land assets.At September 30, 2012 this concentration had declined to 54%.This is consistent with our reduction of construction, development and other land loans,which have declined to $69.3 million at September 30, 2012 compared to $101.5 million at December 31, 2011.Over the past nine months, the composition of our OREO portfolio has shifted to be more heavily weighted towards commercial real estate properties with a cash flow opportunity and 1-4 family residential properties, which we have found to be more liquid than construction, development, and land assets.Commercial real estate of this nature represents 31% of the portfolio at September 30, 2012 compared with 15% at December 31, 2011.1-4 family residential properties represent 14% of the portfolio at September 30, 2012 compared with 7% at December 31, 2011. · Evaluating other strategic alternatives, such as the sale of assets or branches. Bank regulatory agencies can exercise discretion when an institution does not meet the terms of a consent order.Based on individual circumstances, the agencies may issue mandatory directives, impose monetary penalties, initiate changes in management, or take more serious adverse actions. 9 Note 3 – Securities The fair value of available for sale securities and the related gross unrealized gains and losses recognized in accumulated other comprehensive income were as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (in thousands) September 30, 2012 U.S. Government and federal agency $ $ $
